Citation Nr: 1220543	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-46 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected blepharitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969.
      
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.

The Board remanded this matter in September 2011 to obtain a VA examination.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the February 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.


FINDING OF FACT

The evidence of record shows that the Veteran's service-connected blepharitis is active and it is manifested by bilateral mild scurf 1+ of the upper and lower lids, slightly thickened lid margins, moderate telangiectasis of margins superior and inferior, plugged meibomian glands with associated traces of oily/frothy tears, slightly thickened meibomian secretions on the left eye resulting in a disorder of the lacrimal ducts and a conjunctivitis condition of both eyes with no associated vision impairment or disfigurement.






CONCLUSION OF LAW

The criteria for a 20 percent disability rating for bilateral blepharitis have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6025 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

The Board finds that the May 2008 VCAA letter satisfied the duty to notify provisions prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter advised the Veteran that he may submit evidence showing that his service-connected blepharitis has become worse.  The RO informed the Veteran of the types of medical or lay evidence that he may submit and how VA determines the disability rating and effective date.  Specifically, the Veteran was notified that VA will consider the nature and symptoms of the disability, the severity of the disability and the impact the disability has on employment.  The letter informed the Veteran that he could provide statements from his employer as to job performance, lost time or other information regarding how his condition affects his ability to work.  He was informed of his and VA's respective duties for obtaining evidence. 

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records and VA examination reports dated in June 2008 and December 2011 and lay statements from the Veteran. 

The VA examination reports dated in June 2008 and December 2011 reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history and an evaluation of the Veteran with respect to his service-connected blepharitis.  The examiners documented the claimed symptoms and the effect those symptoms have on his functioning.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  
This claim was previously remanded in September 2011 in order to provide the Veteran with a VA examination. The Veteran underwent a VA eye examination in December 2011. The examiner reviewed the claims file, discussed in detail all current manifestations of the Veteran's service-connected blepharitis and discussed if the blepharitis is manifested by visual impairment or disfigurement as directed by the remand.  Following the examination, the RO reviewed the evidence of record and issued a supplemental statement of the case in February 2012. Accordingly, the Board finds that there has been substantial compliance with the September 2011 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has also reviewed the Veteran's statements and testimony in support of his claim. The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's blepharitis is currently assigned a 10 percent disability rating under 38 C.F.R. § 4.84a, Diagnostic Code 6099-6018 (2008).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The additional code is shown after the hyphen.  In this case, Diagnostic Code 6099 is used to identify diseases of the eye that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Blepharitis does not have a specific diagnostic code.  Therefore, the disease is rated by analogy under a diagnostic code that affects the same anatomical function and has closely analogous symptoms.  The assignment of Diagnostic Code 6018 shows that the Veteran's service-connected blepharitis is rated as analogous to chronic conjunctivitis.

The Board notes that during the appeal the rating criteria for diseases of the eye were amended.  The effective date of the amended rating criteria is December 10, 2008 and it is applied to all applications for benefits received by VA on or after December 10, 2008.  73 Fed. Reg. 66550 (Nov. 10, 2008).  The Veteran's claim was received in October 2007.  Accordingly, the amended rating criteria are inapplicable in this appeal and the Board will apply the rating criteria for diseases of the eyes that were in effect prior to December 10, 2008.

Diagnostic Code 6018 provides a 10 percent disability rating if there is active conjunctivitis with objective symptoms.  38 C.F.R. § 4.84a, Diagnostic Code 6018 (2008).  If the conjunctivitis is healed, the disability is rated on residuals.  If there are no residual symptoms of conjunctivitis, a zero percent (noncompensable) rating is assigned.  

During the June 2008 VA examination, the Veteran reported that his blepharitis has become worse.  He uses lid scrubs with baby shampoo and warm water at night and sometimes in the morning.  The Veteran also uses artificial tears.  His eyelids hurt and he has pain on the left eyebrow.  Examination of the Veteran revealed that his pupils were normal, equal, round and reactive to light with no afferent pupil defect.  Extraocular muscles were full and smooth with no diplopia.  Visual fields were full.  Slit lamp examination showed scurf on the lids and lashes of both eyes, telangiectasia, thickened lid margins and an area of patchy scaling on the left upper lid.  He had thickened meibomian gland secretions in each eye.  Conjunctiva showed 2+ injection of the bulbar conjunctiva.  Cornea was clear.  There was an oily tear film present.  Anterior chamber was clear.  Iris was clear.  Lens showed +1 nuclear sclerotic cataract.  The examiner determined that the Veteran had blepharitis, ocular rosacea, meibomianitis, immature cataracts, hypertensive retinopathy and suspected glaucoma by history.  His vision was not disturbed.  The examiner provided the opinion that the Veteran had moderate blepharitis that was symptomatic.  

The Veteran was provided with another VA examination in February 2012.  He reported irritated eyelids, which are red and more swollen in the morning.  The Veteran also reported that his eyes have "crusty stuff" along his lashes in the morning.  The examiner noted that this was documented as blepharitis and rosacea at VA in 2002.  He uses artificial tears, warm soaks at night and he recently discontinued the use of baby shampoo due to concerns with the ingredients.  The examiner observed that the Veteran has documented history of blepharitis and rosacea, early cataracts and glaucoma, suspect.  An examination revealed bilateral mild scurf 1+ of the upper and lower lids, slightly thickened lid margins, moderate telangiectasis of margins superior and inferior, plugged meibomian glands with associated traces oily/frothy tears.  There were slightly thickened meibomian gland secretions with the left eye.  The Veteran had a small nevus on the upper right lid and a moderate nevus on the upper left lid.  There was 1-2+ conjunctiva injection, bilaterally.  The Veteran's lens demonstrated 2-3+ nuclear sclerosis.  The examiner determined that the Veteran did not have a visual field defect.  The examiner noted that the Veteran had lacrimal gland and lid disorders, conjunctivitis and cataracts.  The examiner classified the Veteran's bilateral blepharitis as a disorder of the lacrimal apparatus.  He observed that the lacrimal or lid condition does not cause scarring or disfigurement.  The examiner also noted that the Veteran has a conjunctival condition due to his bilateral blepharitis.  The examiner determined that the Veteran's blepharitis does not attribute to any decreased in visual acuity or other visual impairment.  The examiner also noted that the Veteran experiences mild nighttime glare due to his early cataract and it is not related to his blepharitis.  The examiner determined that the Veteran did not have any scarring or disfigurement attributable to any eye condition and he did not have any incapacitating episodes due to any eye condition.  His eye condition does not impact his ability to work.  The examiner documented that the Veteran had active blepharitis in both eyes that he categorized has moderate.  He explained that there was no associated visual impairment or disfigurement.  The examiner also noted that the Veteran has mild cataracts that are not related to the blepharitis. 

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's service-connected blepharitis is manifested by active conjunctivitis with objective symptoms throughout the appeal period.  This warrants a 10 percent disability rating under Diagnostic Code 6018 and that Diagnostic Code does not provide for a rating in excess of 10 percent.  Thus a disability rating in excess of 10 percent under Diagnostic Code 6018 must be denied. 

The Board notes that under Diagnostic Code 6018 if the conjunctivitis is healed, the disability is rated on residuals.  However, as discussed above, the Veteran's conjunctivitis condition is not healed.  

The Board observes that Veteran has asserted in the May 2012 post-remand brief that the bilateral blepharitis should rated by analogy under Diagnostic Code 6025 for impairment of the lacrimal ducts as the December 2011 examination report notes impairment of the lacrimal ducts.  Diagnostic Code 6025, prior to December 10, 2008, provides a 20 percent disability rating for epiphora or interference with the lacrimal duct, from any cause if it affects both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6025 (2008).  A 20 percent disability rating is the highest rating allowed under this diagnostic code.  The medical evidence reveals that the Veteran's blepharitis is also characterized as a disorder of the lacrimal apparatus in both eyes.  See December 2011 VA examination.  Thus, the Board finds that the Veteran's blepharitis is also analogous to interference with the lacrimal duct of both eyes.  Accordingly, the evidence shows that the Veteran's bilateral blepharitis more closely approximates a 20 percent disability rating under Diagnostic Code 6025.  

The Board has considered whether the Veteran may be awarded a higher disability rating under all other potentially applicable diagnostic codes.  The diagnostic codes for disabilities of the eye that allow a disability rating greater than 20 percent are the following: Diagnostic Codes 6010 (tuberculosis of the eye), 6012 (congestive or inflammatory glaucoma), 6014 (malignant new growths of the eyeball), 6017 (chronic trachomatous conjunctivitis), 6029 (aphakia), 6061-79 (impairment of central visual acuity), 6080-81 (impairment of visual fields), 6090-92(ratings for impairment of muscle function).  The evidence of records reveals that the Veteran's blepharitis does not result in any visual impairment, impairment of muscle function, tuberculosis of the eye, glaucoma, malignant growths, chronic trachomatous conjunctivitis or aphakia.  Accordingly, the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected blepharitis.  

The Board has considered whether staged ratings are appropriate in this case.  The evidence of record shows that the symptoms of blepharitis have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected blepharitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's blepharitis with the established criteria found in the rating schedule for disease of the eyes shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that his blepharitis has caused marked interference with his employment that is not already contemplated in the rating criteria, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to a 20 percent, but not greater, disability rating for service-connected blepharitis is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


